Citation Nr: 0200003	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  99-02 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for vaginal cuff 
cellulitis.

4.  Entitlement to service connection for residuals of a 
total abdominal hysterectomy with bilateral salphingo-
oophorectomy.

5.  Entitlement to a rating in excess of 10 percent for 
mitral valve prolapse with history of paroxysmal 
supraventricular tachycardia, ventricular tachycardia, and 
atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from July 1980 to 
September 1984, from August 1990 to September 1990, and from 
July 1992 to October 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for hypothyroidism, 
a sinus condition, vaginal cuff cellulitis, and residuals of 
a total abdominal hysterectomy with bilateral salphingo-
oophorectomy.  By this rating decision, the RO also denied a 
compensable rating for mitral valve prolapse.  By a July 2000 
supplemental statement of the case, the RO, in pertinent 
part, revised the veteran's service connected mitral valve 
prolapse disability to include paroxysmal supraventricular 
tachycardia, ventricular tachycardia, and atrial 
fibrillation, and increased the rating for this condition to 
10 percent. 

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).

On her February 1999 substantive appeal, the veteran 
indicated that she wanted to testify before a Board member at 
the RO.  The veteran testified at the RO before a local 
hearing officer on April 12, 1999, but a hearing at the RO 
before a Board member has not yet been conducted.  The RO 
should therefore schedule the veteran for a Board hearing at 
the RO. 

There was a substantial change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  While this case is on remand, the RO should 
assure that it has complied with all requirements of VCAA.  

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure that 
all notification and development actions 
required by the VCAA have been fulfilled.

2.  Thereafter, schedule the veteran for 
a hearing before a Member of the Board at 
the RO, in accordance with her request.

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
veteran need take no further action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to accord due process.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


